Name: Commission Regulation (EU) NoÃ 119/2010 of 9Ã February 2010 amending Regulation (EU) NoÃ 1233/2009 laying down a specific market support measure in the dairy sector
 Type: Regulation
 Subject Matter: cooperation policy;  monetary relations;  agricultural policy;  agricultural activity;  monetary economics
 Date Published: nan

 10.2.2010 EN Official Journal of the European Union L 37/26 COMMISSION REGULATION (EU) No 119/2010 of 9 February 2010 amending Regulation (EU) No 1233/2009 laying down a specific market support measure in the dairy sector THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2799/98 of 15 December 1998 establishing agrimonetary arrangements for the euro (1), and in particular Article 9 thereof, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (2), and in particular Articles 186 and 188(2), in conjunction with Article 4 thereof, Whereas: (1) In the Annex to Commission Regulation (EU) No 1233/2009 (3) amounts are set out to provide support to dairy farmers severely affected by the dairy crisis. As those amounts are fixed in euro, it is necessary, in order to ensure a uniform and simultaneous application throughout the Union, to fix a common date for the conversion of those amounts into national currency for the Member States which have not adopted the single currency. It is therefore appropriate to determine the operative event for the exchange rate in accordance with Article 3 of Regulation (EC) No 2799/98. (2) In view of the principle referred to in Article 3(1), second indent, and the criteria mentioned in Article 3(2) of Regulation (EC) No 2799/98, the operative event should be the date of the entry into force of Regulation (EU) No 1233/2009. (3) Regulation (EU) No 1233/2009 should therefore be amended accordingly. (4) In order to ensure, as quickly as possible, a uniform and simultaneous application throughout the Union, this Regulation should enter into force without delay and should apply as from the date of the entry into force of Regulation (EU) No 1233/2009. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The following Article 3a is inserted in Regulation (EU) No 1233/2009 after Article 3: Article 3a The operative event for the exchange rate as regards the amounts set out in the Annex shall be 17 December 2009. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply as from 17 December 2009. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 349, 24.12.1998, p. 1. (2) OJ L 299, 16.11.2007, p. 1. (3) OJ L 330, 16.12.2009, p. 70.